DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election with traverse of Species A and Sub-Species I, identified as encompassing claims 1, 3-7 is acknowledged.
	The Applicant traverses the restriction requirement because the Restriction Requirement is alleged not to explain why each identified invention lacks unity with each other group (i.e., why there is no single general inventive concept);
	The Examiner notes that the explanations are provided on pages 4-6 of the Restriction Requirement of June 6, 2022 – particularly, the differences between the identified species and sub-species are provided, and also the technical feature of the groups is determined not to be a special technical feature as it does not make a contribution of the prior art Yamashita.
	Therefore, the restriction is maintained and made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

4.	Claim 3 recites in line 4 “the other P-type region” for which there is insufficient antecedent basis for this limitation in the claim.
	For the purposes of compact prosecution, the interpretation will be taken that the limitations of discussion meant to recite along the lines of “the on the four sides other than the at least one side” despite the 112(b) issues. 
	
5.	Claim 4 recites in line 4 “the other P-type region” for which there is insufficient antecedent basis for this limitation in the claim.
	For the purposes of compact prosecution, the interpretation will be taken that the limitations of discussion meant to recite along the lines of “the on the sides other than the part” despite the 112(b) issues. 

6.	Claim 5 recites in line 3 “the other PN junction region” for which there is insufficient antecedent basis for this limitation in the claim.
	For the purposes of compact prosecution, the interpretation will be taken that the limitations of discussion meant to recite along the lines of “the on the sides other than the part” despite the 112(b) issues. 


Note by the Examiner
7.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by in view of Yamashita (US 2015/0228684 A1).

9.	Regarding Claim 1, Yamashita discloses a solid-state imaging device (see first embodiment, in particular see Figs. 3-4B and [0009] “solid-state imaging device”) comprising:
a photoelectric conversion unit (element SR2,SR4 of a first pixel P, see [0048] “signal storage portion PD of each pixel P”) configured to perform photoelectric conversion (see [0048-0050]);
a trench (element DTI, see [0051] “element isolation portion DTI”) penetrating a semiconductor substrate in a depth direction and formed between the photoelectric conversion units respectively formed in adjacent pixels (see Figs. 4A-B); and
a PN junction (junction between element SR1 and UR) region configured by a P-type region (element SR1, see [0061] “The semiconductor region SR1 contains the first conductive type (for example, P-type)”) and an N-type region (element UR, see [0059] “underlying region UR … contains second conductive type (for example, N-type) impurities”) on a sidewall of the trench, wherein
a part of sides surrounding the photoelectric conversion unit includes a region where the P-type region is not formed or a region where the P-type region is thinly formed (p-type region element SR1 is thinly formed the closer to the uppermost part; furthermore, the manner in which the claim is currently recited does not provide a specific thickness associated with “thinly” or what it is with respect to).

10.	Regarding Claim 6, Yamashita discloses the solid-state imaging device according to claim 1, wherein the P-type region and the N-type region are solid phase diffusion layers (see [0061] “The semiconductor region SR1 contains the first conductive type (for example, P-type)” and [0059] “The underlying region UR is a semiconductor region between the signal storage portion PD and the color filter CF in the semiconductor substrate SB, and contains second conductive type (for example, N-type) impurities”; Yamashita’s “solid phase diffusion layers” are P-type and N-type impurity regions in the same manner as the Applicant’s invention).
11.	Regarding Claim 7, Yamashita discloses an electronic device (see first embodiment, element 1 and [0042] “An imaging system 1 may be, for example, a digital camera or digital video camera, or one in which a camera module is applied to electronic equipment (for example, a mobile terminal with a camera).”) in which a solid-state imaging device is mounted (see element 5 and [0042] “The imaging unit 2 includes an imaging optical system 4, and a solid-state imaging device 5.”), the solid-state imaging device comprising (see in particular see Figs. 3-4B):
a photoelectric conversion unit (element SR2,SR4 of a first pixel P, see [0048] “signal storage portion PD of each pixel P”) configured to perform photoelectric conversion (see [0048-0050]);
a trench (element DTI, see [0051] “element isolation portion DTI”) penetrating a semiconductor substrate in a depth direction and formed between the photoelectric conversion units respectively formed in adjacent pixels (see Figs. 4A-B); and
a PN junction (junction between element SR1 and UR) region configured by a P-type region (element SR1, see [0061] “The semiconductor region SR1 contains the first conductive type (for example, P-type)”) and an N-type region (element UR, see [0059] “underlying region UR … contains second conductive type (for example, N-type) impurities”) on a sidewall of the trench, wherein
a part of sides surrounding the photoelectric conversion unit includes a region where the P-type region is not formed or a region where the P-type region is thinly formed (p-type region element SR1 is thinly formed the closer to the uppermost part; furthermore, the manner in which the claim is currently recited does not provide a specific thickness associated with “thinly” or what it is with respect to).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 3-5 are rejected under 35 U.S.C. 103 as obvious over in view of Yamashita (US 2015/0228684 A1), in view of Nozaki et al. (US 2011/0032405 A1), hereinafter as Nozaki.

13.	Regarding Claim 3, to the extent that the claim can be interpreted and understood despite the 112b issues, Yamashita discloses the solid-state imaging device according to claim 1.
Yamashita does not disclose wherein the P-type region forming the PN junction region is formed to be thinner in thickness on at least one side of four sides surrounding the photoelectric conversion unit than the other P-type region.
	Nozaki discloses one side of the P-type region extends to surround a floating diffusion region and at least one opposite side of the P-type region is thinner in thickness than the one side (see Fig. 2 at least one left side P-type region is thinner than one right side P-type region element 240 which extends to surround a floating diffusion region element 255).
	The extended P-type region on one side to surround a floating diffusion region as taught by Nozaki is incorporated as an extended P-type region on one side to surround a floating diffusion region of Yamashita. The combination discloses wherein the P-type region forming the PN junction region is formed to be thinner in thickness on at least one side of four sides surrounding the photoelectric conversion unit than the other P-type region (see Yamashita Figs. 4A-B the side of the P-type region adjacent to the floating diffusion region element FD is extended to surround the element FD and is thicker than at least one opposite side P-type region).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the extended P-type region on one side to surround a floating diffusion region as taught by Nozaki as an extended P-type region on one side to surround a floating diffusion region of Yamashita, wherein the combination discloses wherein the P-type region forming the PN junction region is formed to be thinner in thickness on at least one side of four sides surrounding the photoelectric conversion unit than the other P-type region because the combination provides accelerated electrons in the channel during readout between the photosensitive element and the floating diffusion region, and  during the photo accumulation period, when the transfer transistor is held below its threshold at zero volts or a small negative voltage, the lateral electric field may direct and remove excess charge from the photodiode, if it should saturate, and thereby reduce blooming, and another action of the lateral electric field is to direct dark current generated under the transfer gate away from the photodiode and prevents it from being added to the accumulated photodiode charge (see Nozaki [0024, 0028-0038]);
Furthermore the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known P-type region shape around a trench isolation in a similar device for another to obtain predictable results (see Nozaki [0024, 0028-0038]).

14.	Regarding Claim 4, Yamashita discloses the solid-state imaging device according to claim 1.
	Yamashita does not disclose the P-type region forming the PN junction region is formed to be thinner in thickness in a part of the sides surrounding the photoelectric conversion unit than the other P-type region.
Nozaki discloses one side of the P-type region extends to surround a floating diffusion region and at least one opposite side of the P-type region is thinner in thickness than the one side (see Fig. 2 at least one left side P-type region is thinner than one right side P-type region element 240 which extends to surround a floating diffusion region element 255).
	The extended P-type region on one side to surround a floating diffusion region as taught by Nozaki is incorporated as an extended P-type region on one side to surround a floating diffusion region of Yamashita. The combination discloses the P-type region forming the PN junction region is formed to be thinner in thickness in a part of the sides surrounding the photoelectric conversion unit than the other P-type region (see Yamashita Figs. 4A-B the side of the P-type region adjacent to the floating diffusion region element FD is extended to surround the element FD and is thicker than at least one opposite side P-type region).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the extended P-type region on one side to surround a floating diffusion region as taught by Nozaki as an extended P-type region on one side to surround a floating diffusion region of Yamashita, wherein the combination discloses the P-type region forming the PN junction region is formed to be thinner in thickness in a part of the sides surrounding the photoelectric conversion unit than the other P-type region because the combination provides accelerated electrons in the channel during readout between the photosensitive element and the floating diffusion region, and  during the photo accumulation period, when the transfer transistor is held below its threshold at zero volts or a small negative voltage, the lateral electric field may direct and remove excess charge from the photodiode, if it should saturate, and thereby reduce blooming, and another action of the lateral electric field is to direct dark current generated under the transfer gate away from the photodiode and prevents it from being added to the accumulated photodiode charge (see Nozaki [0024, 0028-0038]);
Furthermore the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known P-type region shape around a trench isolation in a similar device for another to obtain predictable results (see Nozaki [0024, 0028-0038]).

15.	Regarding Claim 5, Yamashita discloses the solid-state imaging device according to claim 1,.
	Yamashit does not disclose the PN junction region is formed to be thinner in thickness in a part of the sides surrounding the photoelectric conversion unit than the other PN junction region.
Nozaki discloses one side of the P-type region extends to surround a floating diffusion region and at least one opposite side of the P-type region is thinner in thickness than the one side (see Fig. 2 at least one left side P-type region is thinner than one right side P-type region element 240 which extends to surround a floating diffusion region element 255).
	The extended P-type region on one side to surround a floating diffusion region as taught by Nozaki is incorporated as an extended P-type region on one side to surround a floating diffusion region of Yamashita. The combination discloses the PN junction region is formed to be thinner in thickness in a part of the sides surrounding the photoelectric conversion unit than the other PN junction region (see Yamashita Figs. 4A-B the side of the PN junction region, including the P-type region, adjacent to the floating diffusion region element FD is extended to surround the element FD and is thicker than at least one opposite side PN junction region).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the extended P-type region on one side to surround a floating diffusion region as taught by Nozaki as an extended P-type region on one side to surround a floating diffusion region of Yamashita, wherein the combination discloses the PN junction region is formed to be thinner in thickness in a part of the sides surrounding the photoelectric conversion unit than the other PN junction region because the combination provides accelerated electrons in the channel during readout between the photosensitive element and the floating diffusion region, and  during the photo accumulation period, when the transfer transistor is held below its threshold at zero volts or a small negative voltage, the lateral electric field may direct and remove excess charge from the photodiode, if it should saturate, and thereby reduce blooming, and another action of the lateral electric field is to direct dark current generated under the transfer gate away from the photodiode and prevents it from being added to the accumulated photodiode charge (see Nozaki [0024, 0028-0038]);
Furthermore the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known P-type region shape around a trench isolation in a similar device for another to obtain predictable results (see Nozaki [0024, 0028-0038]).











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818